DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claim 1 recite the following abstract ideas:
a game server serving a game played by visitors (a person managing interactions between people, e.g. social activity);
accepting as input a first item put by a visitor (managing interactions between people, e.g. social activity; and/or commercial interaction, e.g., sale activities); 
accepting a first command from the visitor indicating a first destination portal (managing interactions between people, e.g. social activity; and/or commercial interaction, e.g., sale activities); 
the transmission portal determining an identification of the first item (mental process, e.g., observation; and/or commercial interaction, e.g., sale activities); 
the transmission portal sending a second command to the game server (a person managing interactions between people, e.g. social activity); 
the second command containing the identification and an address of the first destination portal (mental process, e.g., observation); 
the game server contacting the first destination portal (managing interactions between people, e.g. social activity); 
the first destination portal making a second item accessible for the taking by a second visitor near the first destination portal (managing interactions between people, e.g. social activity; and/or commercial interaction, e.g., sales activities).
Claim 1 falls under that falls under a "certain methods of organizing human activity", particularly, managing interactions between people such as social activities, and commercial interactions such as sale activities.  The claims are related to people buying or exchanging one item from one location to deliver to a different location for receipt by another person.
Claim 1 does not recite additional elements that integrate into a practical application because claim 1 generally links the use of the judicial exception to a particular technological environment and adds insignificant extra-solution activity to the judicial exception.  
Claim 1 does not recite additional elements that amount to significantly more than the judicial exception because the claimed “mobile devices”, “transmission portal”, “first destination portal”, “first item”, and “second item” are related to adding extra-solution activity.
Note, the claimed “transmission portal” and “first destination portal” can be interpreted as human beings (e.g., employees of the theme park or the like), particular delivery apparatus (e.g., mailboxes, trucks, or the like) and/or venues (e.g., stores, shops, restaurants, venues, or the like).
Dependent claims 4-12 and 18-20 do not include additional elements that are sufficient to amount to (a) integrate the judicial exception into a practical application and/or (b) amount to significantly more than the judicial exception because they recite additional limitations relating to “organizing human activity".

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  Claims 2 and 3 are indicated as “Withdrawn” but appears they should indicate “Cancelled”.  Appropriate correction is required.

Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715